                                                                                                                                                        Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 1 of 36




                                                                                                                                                  1   GEORGE M. RANALLI, ESQ.
                                                                                                                                                      Nevada Bar No. 5748
                                                                                                                                                  2   JASON ANDREW FOWLER, ESQ.
                                                                                                                                                      Nevada Bar No. 8071
                                                                                                                                                  3   VICKI DRISCOLL, ESQ.
                                                                                                                                                      Nevada Bar No. 3939
                                                                                                                                                  4   JAMES F. HOLTZ, ESQ.
                                                                                                                                                      Nevada Bar No. 8119
                                                                                                                                                  5   RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                      2400 W. Horizon Ridge Parkway
                                                                                                                                                  6   ranalliservice@ranalllilawyers.com
                                                                                                                                                      Attorneys for Defendant,
                                                                                                                                                  7   WALGREEN CO.

                                                                                                                                                  8                        UNITED STATES DISTRICT COURT
                                                                                                                                                                            FOR THE DISTRICT OF NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                      ANNMARIE SICOLI, individually;     )
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10                                      )Case No:
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                     Plaintiff,          )
                                                                                                                                                 11                                      )    NOTICE OF REMOVAL OF
                                                                                                                                                      vs.                                )
                                                                                                                                                 12                                           ACTION UNDER 28 U.S.C.
                                                                                                                                                                                         )    § 1441 (B) (DIVERSITY)
                                                                                                                                                      WALGREEN CO. an Illinois           )
                                                                                                                                                 13   Corporation d/b/a WALGREENS, DOES )
                                                                                                                                                      I-X; and ROE CORPORATIONS I-X,     )
                                                                                                                                                 14   inclusive,                         )
                                                                                                                                                                                         )
                                                                                                                                                 15                  Defendants.         )
                                                                                                                                                      ___________________________________)
                                                                                                                                                 16
                                                                                                                                                           TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                                                                                                                                                 17
                                                                                                                                                           PLEASE   TAKE   NOTICE      that       Defendant   WALGREEN   CO.   hereby
                                                                                                                                                 18
                                                                                                                                                      removes to this Court the state court action described below.
                                                                                                                                                 19        1. On September 16, 2020, an action was commenced in the

                                                                                                                                                 20            District    Court    for       Clark    County,    Nevada,   entitled

                                                                                                                                                 21            ANNMARIE SICOLI v. WALGREEN CO. d/b/a WALGREENS, DOES I

                                                                                                                                                               – X, and ROE CORPORATIONS I – X, as Case No: A-20-
                                                                                                                                                 22
                                                                                                                                                               821298-C.    A   copy    of     the    Summons    and   Complaint   are
                                                                                                                                                 23
                                                                                                                                                               attached hereto as Exhibits A and B.
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                              1
                                                                                                                                                        Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 2 of 36




                                                                                                                                                  1         2. Defendant WALGREEN CO. received a copy of said Complaint

                                                                                                                                                  2   on September 21, 2020, when Defendant's agent accepted service

                                                                                                                                                  3   of said Summons and Complaint on its behalf.                               A copy of the

                                                                                                                                                  4   Affidavit of Service is attached hereto as Exhibit C.

                                                                                                                                                  5         3.    This     is    a    civil        action        of   which    this    Court    has

                                                                                                                                                  6   original jurisdiction under 28 U.S.C. § 1332, and is one which

                                                                                                                                                  7   may   be   removed    to       this       Court       by   Defendant     pursuant    to   the

                                                                                                                                                  8   provisions of 28 U.S.C. § 144l(b) in that it is a civil action

                                                                                                                                                      between    citizens        of       different          states     and    the    matter     in
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   controversy exceeds the sum of $75,000, exclusive of interest
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   and costs.

                                                                                                                                                 12         4.    Plaintiff          is     a    citizen         of   the    State    of   Nevada.

                                                                                                                                                 13   Defendant WALGREEN CO. was at the time of filing this action,

                                                                                                                                                 14   and still is, a corporation incorporated under the laws of the

                                                                                                                                                      State of Illinois, having its principal place of business at
                                                                                                                                                 15
                                                                                                                                                      Deerfield, Illinois.
                                                                                                                                                 16
                                                                                                                                                            5.    On October 9, 2020, Defendant WALGREEN CO. filed its
                                                                                                                                                 17
                                                                                                                                                      Initial    Appearance           Fee       Disclosure,           Answer    to    Plaintiff’s
                                                                                                                                                 18
                                                                                                                                                      Complaint and Demand for Jury Trial.                            A copy of the Initial
                                                                                                                                                 19
                                                                                                                                                      Appearance Fee Disclosure, Answer to Plaintiff’s Complaint and
                                                                                                                                                 20
                                                                                                                                                      Demand for Jury Trial are attached as Exhibits D, E and F.
                                                                                                                                                 21
                                                                                                                                                            6. On October 22, 2020, Plaintiff filed a Petition for
                                                                                                                                                 22
                                                                                                                                                      Exemption from Arbitration asserting that Plaintiff slipped and
                                                                                                                                                 23
                                                                                                                                                      fell on a liquid substance and was diagnosed with radiculopathy
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                        2
                                                                                                                                                        Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 3 of 36




                                                                                                                                                  1   and left hip pain and her treatment has included two bilateral

                                                                                                                                                  2   L5 selective transforaminal lumbar epidural steroid injections

                                                                                                                                                  3   on August 2, 2019 and October 25, 2019.        Plaintiff alleges she

                                                                                                                                                  4   has incurred significant medical expenses to date of $24,155.38

                                                                                                                                                  5   and will incur future cost of treatment.        A copy of the Petition

                                                                                                                                                  6   for Exemption from Arbitration is attached hereto as Exhibit G.

                                                                                                                                                  7        7.    Removal is timely as Defendant WALGREEN CO. filed this

                                                                                                                                                  8   notice of removal within thirty days of Plaintiff filing his

                                                                                                                                                      Petition for Exemption from Arbitration, at which time Walgreen
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   Co. learned of the amount in controversy, and within one year of
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   the Complaint’s filing.     28 U.S.C. § 1446(b). (See Harris vs.

                                                                                                                                                 12   Bankers Life & Cas.     Co. 425 F.3d 689, 694 (9th Cir. 2005)).

                                                                                                                                                 13        Dated this 2nd day of November, 2020.

                                                                                                                                                                                        RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                 14
                                                                                                                                                                                        /s/ Vicki Driscoll
                                                                                                                                                 15
                                                                                                                                                                                        _________________________
                                                                                                                                                                                        GEORGE M. RANALLI, ESQ.
                                                                                                                                                 16
                                                                                                                                                                                        Nevada Bar No. 5748
                                                                                                                                                                                        JASON ANDREW FOWLER, ESQ.
                                                                                                                                                 17
                                                                                                                                                                                        Nevada Bar No. 8071
                                                                                                                                                                                        VICKI DRISCOLL, ESQ.
                                                                                                                                                 18                                     Nevada Bar No. 3939
                                                                                                                                                                                        JAMES F. HOLTZ, ESQ.
                                                                                                                                                 19                                     Nevada Bar No. 8119
                                                                                                                                                                                        Attorneys for Defendant,
                                                                                                                                                 20                                     WALGREEN CO.
                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                          3
                                                                                                                                                        Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 4 of 36




                                                                                                                                                  1                           CERTIFICATE VIA CM/ECF

                                                                                                                                                  2        Pursuant to FRCP 5, I hereby certify that I am an employee

                                                                                                                                                  3   of RANALLI ZANIEL FOWLER & MORAN, LLC, and that on the 2nd day of

                                                                                                                                                  4   November, 2020 I caused to be served via CM/ECF a true and

                                                                                                                                                  5   correct copy of the document described herein.

                                                                                                                                                  6   Document Served:

                                                                                                                                                  7   NOTICE OF REMOVAL       OF   ACTION       UNDER   28   U.S.C.   §   1441   (B)
                                                                                                                                                      (DIVERSITY)
                                                                                                                                                  8
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                                              Joshua L. Benson, Esq.
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10                               BENSON ALLRED
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                              6250 N. Durango Drive
                                                                                                                                                 11                          Las Vegas, Nevada 89149
                                                                                                                                                                              Attorney for Plaintiff
                                                                                                                                                 12                           VIA ELECTRONIC SERVICE

                                                                                                                                                 13

                                                                                                                                                 14
                                                                                                                                                                               /s/ Vicki Perez
                                                                                                                                                              ________________________________________________
                                                                                                                                                 15
                                                                                                                                                                               An Employee of
                                                                                                                                                                     RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                 16

                                                                                                                                                 17

                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                            4
Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 5 of 36




               EXHIBIT A
          Case 2:20-cv-02020-JAD-VCFElectronically
                                       Document       1 Filed 11/02/20 Page 6 of 36
                                                   Issued
                                                     9/16/2020 1:27 PM




     SUMM
     Joshua L. Benson, Esq.
     Nevada Bar No. 10514
     BENSON ALLRED
     6250 N. Durango Dr.
     Las Vegas, Nevada 89149
     Telephone: (702) 820-0000
     Facsimile: (702) 820-1111
     E-mail: j osh(a)bensonallred. com
     Attorneys for Plaintiff(s)

                                                          DISTRICT COURT

                                                   CLARK COUNTY, NEVADA


      ANNMARIE SICOLI, individually;                                       CASE NO.: A-20-821298-C
                                                                           DEPT. NO.:
                        Plaintiff,
                                                                           SUMMONS

12    WALGREEN CO. an Illinois Corporation d/b/a
       ALGREENS, DOES I- X; and ROE
13
      CORPORATIONS I - X, inclusive,
14
                        Defendants.
15
     NOTICE! YOU HAVE BEEN SUED, THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR
     BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS, READ THE INFORMATION BELOW.
16

17                                                      WALGREEN CO.
18   TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for the relief set forth in the
     Complaint.
19   1.        If you intend to defend this lawsuit, within 20 days after this Summons is served on you, exclusive of the day of service,
     you must do the following:
20             a.        File with the Clerk of this Court, whose address is shown below, a formal written response to the Complaint in
                         accordance with the rules of the Court, with the appropriate filing fee.
21             b.        Serve a copy of your response upon the attomey whose name and address is shown below.
     2.        Unless you respond, your default will be entered upon application of the Plaintiff(s) and this Court may enter a
22   judgment against you for the relief demanded in the Complaint, which could result in the taking of money or property or other
     relief requested in the Complaint
     3.        If you intend to seek the advice of an attorney in this matter, you should do so promptly so that your response may be
23
     filed on time.
     4.        The State of Nevada, its political subdivisions, agencies, officers, employees, board members, commission members
24
     and legislators, each have 45 days after service of this summons within which to file an answer or other responsive pleading to
     the complaint.
25                                                                     CLF.:~K. OF THE CG~TRT
     Issued at the direction of:
26                                                                      L~               L/~ ~                   9/16/2020
     ls/ Joshua Benson                                                                                          -
     Joshua L. Benson, Esq.                                          DEP Y CL:ERK                                   DATE
27
     Nevada Bar No. 10514                                            200 Lewis ?.venue, 5`11 Floc,r
     6250 N. Durango Drive, Las Vegas, NV 89149                      Las Vegas; Nevada 891554601
28




                                                   Case Number: A-20-821298-C
Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 7 of 36




               EXHIBIT B
          Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 8 of 36
                                                                                   Electronically Filed
                                                                                   9/16/20201:26 PM
                                                                                   Steven D. Grierson
                                                                                   CLERY OF THE CO

                                                                                     - ,/
                                                                                   nq~~
1    COMP
     Joshua L. Benson, Esq.
2    Nevada Bar No. 10514
     BENSON ALLRED                                                            CASE NO: A-20-821298-C
3    6250 N. Durango Dr.
     Las Vegas, Nevada 89149                                                           Department 25
4    Telephone: (702) 820-0000
     Facsimile: (702) 820-1111
5    E-mail: j osh(&,bensonallred. com
     Attorneys for Plaintiff(s)
6
                                                  DISTRICT COURT
 7
                                               CLARK COUNTY, NEVADA
 8

9    ANNMARIE SICOLI, individually;                            CASE NO.
                                                               DEPT. NO.
10                  Plaintiff,
     V.
11                                                             COMPLAINT
     WALGREEN CO. an Illinois Corporation d/b/a
12   WALGREENS, DOES I- X; and ROE
     CORPORATIONS I - X, inclusive,                            ARBITRATION EXEMPT
13                                                             [Amount in Controversy Exceeds $50,0001
14                  Defendants.

15           Plaintiff complains as follows:
                                               GENERAL ALLEGATIONS
16
             l.     The actions complained of herein occurred in Clark County, Nevada.
17
             2.     This Court has jurisdiction over this matter under NRS 14.065 and NRS 4.370(1) because the
18
     facts alleged occurred in Clark County, Nevada and involve an amount in controversy in excess of
19

20   $15,000.00.

             3.      Defendant Walgreen Co., an Illinois Corporation d/b/a Walgreens is, and at all times
21
     mentioned herein was, a foreign limited liability company or other business entity, doing business in Clark
22

23   County, State of Nevada.

             4.      The true names and capacities of the Defendants designated herein as DOE or ROE ENTITIES
24
     are presently unknown to Plaintiff at this time, who therefore sues said Defendants by such fictitious names.
25
     When the true names and capacities of these defendants are ascertained, Plaintiffs will amend this Complaint
26

27   accordingly.

             5.      The Defendants designated herein as DOE or ROE ENTITIES are other owners, operators,
28

                                                           -1-
                                           Case Number: A-20-821298-C
           Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 9 of 36




1    managers, controllers, designers, maintenance providers, and/or otherwise responsible for building and/or

2    maintenance of the subject Property.

3            6.      At all times pertinent herein, Defendants were agents, servants, employees or joint venturers I

4    I of every other Defendant, and at all times mentioned herein were acting within the scope and course of said I

5    agency, employment, or joint venture, with knowledge and permission and consent of all other named

6    Defendants.

7            7.      On March 30, 2019, Plaintiff was a patron andlor invited guest at Defendant Walgreen Co., I

8     located at 1500 South Boulder Highway, Henderson, Nevada (hereafter the "Location").

9            8.      Upon information and belief, the Location is owed, designed, operated, maintained, managed

10    andlor controlled by Walgreen Co. and related unknown entities designated as ROE Entities VI-X.

11           9.      While at the location, Plaintiff slipped on a liquid substance on the ground (hereafter the

12    "dangerous condition"), causing Plaintiff to sustain serious injuries.

13           10.     Defendants should have warned or otherwise made safe the dangerous condition because that

14    condition was non-obvious to Plaintiff.

15           11.     Defendants negligently, carelessly, and recklessly maintained, constructed and allowed the

16    dangerous condition to exist.

17                                            FIRST CAUSE OF ACTION

18                                                     (Negligence)
19           12.     Plaintiff incorporates paragraphs 1 through 11 of the Complaint as though said paragraphs

20    were fully set forth herein.

21            13.    Defendants had a duty to maintain, manage, inspect, clean, supervise, control, and repair the

22    location. Defendants had a duty to warn Plaintiff of its dangerous condition.

23            14.    Defendant breached these duties, which breach proximately caused harm to Plaintiff.

24            15.    As a direct and proximate result of the negligence of Defendants, Plaintiff has been damaged

25    in an amount in excess of $15,000.00.

26            WHEREFORE, Plaintiff expressly reserves the right to amend this complaint prior to or at the time

27    of trial of this action, to insert those items of damage not yet fully ascertainable, prays judgment against all

28    Defendants, and each of them, as follows:

                                                            -2-
     Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 10 of 36




 1     1.   For general damages in an amount in excess of $15,000.00;

2      2.   For special damages in an amount in excess of $15,000.00;

3      3.   For reasonable attorney's fees and costs;

4      4.   For interest at the statutory rate; and

 5     5.   For such other relief as the Court deems just and proper.

6                                           BENSON ALLRED INJURY LAW
 7

 8                                          /s/Joshua Benson
                                             os ua L. Benson, Esq.
 9                                          Nevada Bar No. 10514
                                            6250 North Durango Drive
10                                          Las Vegas, Nevada 89149
                                            Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -3-
Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 11 of 36




                EXHIBIT C
                  Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 12 of 36
                                                                                                           Electronically Filed
                                                                                                           9/22/2020 3:04 PM
                                                           AFFIDAVIT OF SERVICE                            Steven D. Grierson
                                                                                                           CLERK OF THE COURT
 Case:                     Court:                                        County:                                      Job:
 A-20-821298-C             EIGHTH JUDICIAL DISTRICT COURT                CLARK COUNTY, NV                             4891401
 Plaintiff / Petitioner:                                                 Defendant / Respondent:
 Annmarie Sicoli                                                         Walgreen Co. d/b/a Walgreens
 Received by:                                                            For:
 Serve Vegas LLC                                                         Benson Allred
 To be served upon:
 Walgreen Co.

I, Richard Reese , being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address:       TRISTIN ALINSHIO, 112 N Curry St, Carson City, NV 89703
Manner of Service:              Registered Agent, Sep 21, 2020, 12:56 pm PDT
Documents:                      Complaint, Summons

Additional Comments:
1) Successful Attempt: Sep 21, 2020, 12:56 pm PDT at 112 N Curry St, Carson City, NV 89703 received by TRISTIN ALINSHIO. Age: 47; Ethnicity:
Caucasian; Gender: Female; Weight: 180; Height: 5'6"; Hair: Brown; Eyes: Brown;
Pursuant to NRS 14.020 Documents were served by leaving a true copy, with the person stated above, who is a person of suitable age and
discretion at the most recent address of the registered agent shown on the information filed with the Secretary of State.



I declare under penalty of perjury that the foregoing is true and correct.




                                                    09/21/2020
Richard Reese                                       Date
PILB#1505

Serve Vegas LLC
9811 W. Charleston Blvd 2-732
Las Vegas, NV 89117
775-720-2620




                                                           Case Number: A-20-821298-C
Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 13 of 36




                EXHIBIT D
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 14 of 36
                                                                                                                                                                                                               Electronically Filed
                                                                                                                                                                                                               10/9/2020 9:37 PM
                                                                                                                                                                                                               Steven D. Grierson
                                                                                                                                                                                                               CLERK OF THE COURT

                                                                                                                                                  1   IAFD
                                                                                                                                                      GEORGE M. RANALLI, ESQ.
                                                                                                                                                  2   Nevada Bar No. 5748
                                                                                                                                                      JASON ANDREW FOWLER, ESQ.
                                                                                                                                                  3   Nevada Bar No. 8071
                                                                                                                                                      JAMES F. HOLTZ, ESQ.
                                                                                                                                                  4   Nevada Bar No. 8119
                                                                                                                                                      RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                  5   2400 W. Horizon Ridge Parkway
                                                                                                                                                      Henderson, Nevada 89052
                                                                                                                                                  6   ranalliservice@ranalllilawyers.com
                                                                                                                                                      Attorneys for Defendant,
                                                                                                                                                  7   WALGREEN CO.

                                                                                                                                                  8                               DISTRICT COURT

                                                                                                                                                                              CLARK COUNTY, NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   ANNMARIE SICOLI, individually;     )
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                                         )
                                                                                                                                                 11                  Plaintiff,          ) CASE NO.:           A-20-821298-C
                                                                                                                                                                                         ) DEPT. NO.:          XXV
                                                                                                                                                 12   vs.                                )
                                                                                                                                                                                         )
                                                                                                                                                 13   WALGREEN CO. an Illinois           )
                                                                                                                                                      Corporation d/b/a WALGREENS, DOES )
                                                                                                                                                      I-X; and ROE CORPORATIONS I-X,     )
                                                                                                                                                 14
                                                                                                                                                      inclusive,                         )
                                                                                                                                                                                         )
                                                                                                                                                 15
                                                                                                                                                                     Defendants.         )
                                                                                                                                                      ___________________________________)
                                                                                                                                                 16
                                                                                                                                                                       INITIAL APPEARANCE FEE DISCLOSURE
                                                                                                                                                 17
                                                                                                                                                            Pursuant to NRS Chapter 19, as amended by Senate Bill 106,
                                                                                                                                                 18
                                                                                                                                                      filing fees are submitted for parties appearing in the above-
                                                                                                                                                 19
                                                                                                                                                      entitled action as indicated below:
                                                                                                                                                 20
                                                                                                                                                      ///
                                                                                                                                                 21
                                                                                                                                                      ///
                                                                                                                                                 22
                                                                                                                                                      ///
                                                                                                                                                 23
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               1


                                                                                                                                                                               Case Number: A-20-821298-C
                                                                                                                                                      Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 15 of 36




                                                                                                                                                  1      DEFENDANT WALGREEN, CO.             $223.00

                                                                                                                                                  2      TOTAL FEES REMITTED:                $223.00

                                                                                                                                                  3      DATED this    9th   day of October, 2020.

                                                                                                                                                  4                                    RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                  5                                    /s/ James F. Holtz
                                                                                                                                                                                       _________________________
                                                                                                                                                  6                                    GEORGE M. RANALLI, ESQ.
                                                                                                                                                                                       Nevada Bar No. 5748
                                                                                                                                                  7                                    JASON ANDREW FOWLER, ESQ.
                                                                                                                                                                                       Nevada Bar No. 8071
                                                                                                                                                  8                                    JAMES F. HOLTZ, ESQ.
                                                                                                                                                                                       Nevada Bar No. 8119
                                                                                                                                                                                       Attorneys for Defendant,
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                                                       WALGREEN CO.
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11

                                                                                                                                                 12

                                                                                                                                                 13

                                                                                                                                                 14

                                                                                                                                                 15

                                                                                                                                                 16

                                                                                                                                                 17

                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                         2
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 16 of 36




                                                                                                                                                  1                             CERTIFICATE OF SERVICE

                                                                                                                                                  2         Pursuant to Nevada Rules of Civil Procedure 5(b), I hereby

                                                                                                                                                  3   certify that I am an employee of RANALLI ZANIEL FOWLER & MORAN,

                                                                                                                                                  4   LLC, and that on the __9th            day of October, 2020, I caused the

                                                                                                                                                  5   foregoing   INITIAL      APPEARANCE      FEE        DISCLOSURE     to    be   served   as

                                                                                                                                                  6   follows:

                                                                                                                                                  7   [ ] by placing a true and correct copy of the same to be

                                                                                                                                                  8         deposited    for     mailing       in        the    US   Mail     at    Henderson,

                                                                                                                                                            Nevada, enclosed in a sealed envelope upon which first
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10         class postage was fully prepaid; and/or
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   [ ]   pursuant    to     EDCR    7.26,        by     sending     it     via   facsimile

                                                                                                                                                 12         (w/out attachments); and/or

                                                                                                                                                 13   [ ]   by hand delivery to the parties listed below; and/or

                                                                                                                                                 14   [X]   pursuant    to   N.E.F.C.R.      Rule         9    and   Administrative     Order

                                                                                                                                                            14-2, by sending it via electronic service:
                                                                                                                                                 15
                                                                                                                                                                                 Joshua L. Benson, Esq.
                                                                                                                                                 16
                                                                                                                                                                                     BENSON ALLRED
                                                                                                                                                                                 6250 N. Durango Drive
                                                                                                                                                 17
                                                                                                                                                                                Las Vegas, Nevada 89149
                                                                                                                                                                                 Attorney for Plaintiff
                                                                                                                                                 18                              VIA ELECTRONIC SERVICE
                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21                                   /s/   Donna Hicks
                                                                                                                                                 22           ________________________________________________
                                                                                                                                                                               An Employee of
                                                                                                                                                 23                  RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                3
Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 17 of 36




                EXHIBIT E
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 18 of 36
                                                                                                                                                                                                                      Electronically Filed
                                                                                                                                                                                                                      10/9/2020 9:37 PM
                                                                                                                                                                                                                      Steven D. Grierson
                                                                                                                                                                                                                      CLERK OF THE COURT

                                                                                                                                                  1   ANS
                                                                                                                                                      GEORGE M. RANALLI, ESQ.
                                                                                                                                                  2   Nevada Bar No. 5748
                                                                                                                                                      JASON ANDREW FOWLER, ESQ.
                                                                                                                                                  3   Nevada Bar No. 8071
                                                                                                                                                      JAMES F. HOLTZ, ESQ.
                                                                                                                                                  4   Nevada Bar No. 8119
                                                                                                                                                      RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                  5   2400 W. Horizon Ridge Parkway
                                                                                                                                                      Henderson, Nevada 89052
                                                                                                                                                  6   ranalliservice@ranalllilawyers.com
                                                                                                                                                      Attorneys for Defendant,
                                                                                                                                                  7   WALGREENS CO.

                                                                                                                                                  8                                  DISTRICT COURT

                                                                                                                                                                                CLARK COUNTY, NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   ANNMARIE SICOLI, individually;     )
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                                         )
                                                                                                                                                 11                  Plaintiff,          ) CASE NO.:                  A-20-821298-C
                                                                                                                                                                                         ) DEPT. NO.:                 XXV
                                                                                                                                                 12   vs.                                )
                                                                                                                                                                                         )
                                                                                                                                                 13   WALGREEN CO. an Illinois           )
                                                                                                                                                      Corporation d/b/a WALGREENS, DOES )
                                                                                                                                                      I-X; and ROE CORPORATIONS I-X,     )
                                                                                                                                                 14
                                                                                                                                                      inclusive,                         )
                                                                                                                                                                                         )
                                                                                                                                                 15
                                                                                                                                                                     Defendants.         )
                                                                                                                                                      ___________________________________)
                                                                                                                                                 16
                                                                                                                                                            DEFENDANT WALGREEN CO.’S ANSWER TO PLAINTIFF’S COMPLAINT
                                                                                                                                                 17
                                                                                                                                                             COMES NOW Defendant WALGREENS, CO., and answers in response
                                                                                                                                                 18
                                                                                                                                                      to    the   Complaint    and   the     allegations      contained     therein    as
                                                                                                                                                 19
                                                                                                                                                      follows:
                                                                                                                                                 20                              GENERAL ALLEGATIONS
                                                                                                                                                 21          1.    Defendant   has    no     information      or   belief   as   to   the

                                                                                                                                                 22   allegations in paragraph 1 and on that ground denies each and

                                                                                                                                                 23   every allegation of said paragraph.
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                 1


                                                                                                                                                                                 Case Number: A-20-821298-C
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 19 of 36




                                                                                                                                                  1         2.    Defendant      has   no   information     or   belief    as   to    the

                                                                                                                                                  2   allegations in paragraph 2 and on that ground denies each and

                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                  3
                                                                                                                                                            3.    Defendant admits it is an Illinois Corporation doing
                                                                                                                                                  4
                                                                                                                                                      business in Clark County, State of Nevada, of Paragraph 3.
                                                                                                                                                  5
                                                                                                                                                            4.    Defendant has no information or belief as to the
                                                                                                                                                  6   allegations in paragraph 4 and on that ground denies each and
                                                                                                                                                  7   every allegation of said paragraph.

                                                                                                                                                  8         5.    Defendant has no information or belief as to the
                                                                                                                                                      allegations in paragraph 5 and on that ground denies each and
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                      every allegation of said paragraph.
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                            6.    Defendant has no information or belief as to the
                                                                                                                                                 11
                                                                                                                                                      allegations in paragraph 6 and on that ground denies each and
                                                                                                                                                 12
                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                 13         7.    Defendant has no information or belief as to the

                                                                                                                                                 14   allegations in paragraph 7 and on that ground denies each and

                                                                                                                                                 15   every allegation of said paragraph.

                                                                                                                                                            8.    Defendant admits operating           Walgreens at 1500 South
                                                                                                                                                 16
                                                                                                                                                      Boulder     Highway   on    or   about       March   30,   2019,    but   has    no
                                                                                                                                                 17
                                                                                                                                                      information or belief as to the remaining allegations contained
                                                                                                                                                 18
                                                                                                                                                      therein and therefore denies the same, of paragraph 8.
                                                                                                                                                 19
                                                                                                                                                            9.    In response to paragraph 9, Defendant denies each and
                                                                                                                                                 20
                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                 21
                                                                                                                                                            10.   In response to paragraph 10, Defendant denies each and
                                                                                                                                                 22
                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                 23
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               2
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 20 of 36




                                                                                                                                                  1       11.    In response to paragraph 11, Defendant denies each and

                                                                                                                                                  2   every allegation of said paragraph.

                                                                                                                                                  3                                  FIRST CAUSE OF ACTION

                                                                                                                                                  4                                         (Negligence)

                                                                                                                                                  5       12.    Defendant repeats and re-alleges each and every

                                                                                                                                                      response to each and every allegation contained in paragraphs 1
                                                                                                                                                  6
                                                                                                                                                      through 11 above as though fully set forth herein verbatim.
                                                                                                                                                  7
                                                                                                                                                          13.    In response to paragraph 13, Defendant denies each and
                                                                                                                                                  8
                                                                                                                                                      every allegation of said paragraph.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                          14.    In response to paragraph 14, Defendant denies each and
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                 11
                                                                                                                                                          15.    In response to paragraph 15, Defendant denies each and
                                                                                                                                                 12
                                                                                                                                                      every allegation of said paragraph.
                                                                                                                                                 13
                                                                                                                                                                                        AFFIRMATIVE DEFENSES
                                                                                                                                                 14
                                                                                                                                                                                   FIRST AFFIRMATIVE DEFENSE
                                                                                                                                                 15
                                                                                                                                                          Plaintiff’s Complaint on file herein fails to state a claim
                                                                                                                                                 16
                                                                                                                                                      against Defendants upon which relief can be granted.
                                                                                                                                                 17
                                                                                                                                                                                   SECOND AFFIRMATIVE DEFENSE
                                                                                                                                                 18
                                                                                                                                                          The incident alleged in the Complaint, and the resulting
                                                                                                                                                 19
                                                                                                                                                      damages,     if    any,      to     Plaintiff,         was    proximately    caused    or
                                                                                                                                                 20
                                                                                                                                                      contributed       to    by    the    Plaintiff’s        own    negligence,    and     such
                                                                                                                                                 21
                                                                                                                                                      negligence        was   greater       than       the     negligence,    if    any,     of
                                                                                                                                                 22
                                                                                                                                                      Defendants, and/or Defendants are entitled to an offset for the
                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                   3
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 21 of 36




                                                                                                                                                  1   negligence of Plaintiff if such negligence was less than that of

                                                                                                                                                  2   Defendant.

                                                                                                                                                  3                         THIRD AFFIRMATIVE DEFENSE

                                                                                                                                                  4         Defendants allege that Plaintiff has failed to mitigate her

                                                                                                                                                  5   damages, if any.

                                                                                                                                                  6                        FOURTH AFFIRMATIVE DEFENSE

                                                                                                                                                  7         The occurrences referred to in the Complaint, and all

                                                                                                                                                  8   damages, if any, resulting there from, were caused by the acts

                                                                                                                                                      or omissions of third parties over whom these answering
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   Defendants had no control.
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11                         FIFTH AFFIRMATIVE DEFENSE

                                                                                                                                                 12         Attorney's fees are only recoverable through contract or by

                                                                                                                                                 13   statute and are not recoverable as damages in a lawsuit for

                                                                                                                                                 14   personal injury damages. Plaintiff’s claims for attorney’s fees

                                                                                                                                                      and   costs   as   alleged    in   Plaintiff’s     Complaint    are   not
                                                                                                                                                 15
                                                                                                                                                      recoverable herein and have been improperly pled in Plaintiff’s
                                                                                                                                                 16
                                                                                                                                                      Complaint. Defendants specifically reserve the right to have
                                                                                                                                                 17
                                                                                                                                                      Plaintiff’s improperly pled claim for attorney's fees dismissed
                                                                                                                                                 18
                                                                                                                                                      prior to trial. Plaintiff’s claims are barred by the applicable
                                                                                                                                                 19
                                                                                                                                                      statute of limitations.
                                                                                                                                                 20
                                                                                                                                                                            SIXTH AFFIRMATIVE DEFENSE
                                                                                                                                                 21
                                                                                                                                                            An unforeseeable incapacity/sudden emergency as a bar to
                                                                                                                                                 22
                                                                                                                                                      liability in negligence are based upon the principle that one is
                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                          4
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 22 of 36




                                                                                                                                                  1   not negligent if an unforeseeable occurrence or sudden emergency

                                                                                                                                                  2   causes an accident and/or injury.

                                                                                                                                                  3                         SEVENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  4          If any damages are awarded to Plaintiff, they should be

                                                                                                                                                  5   apportioned among the Defendants according to their percentage

                                                                                                                                                  6   of    liability   and/or   among   the       various   accidents   and/or   pre-

                                                                                                                                                  7   existing conditions.

                                                                                                                                                  8                         EIGHTH AFFIRMATIVE DEFENSE

                                                                                                                                                             Defendants are not joint and severally liable and are only
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   severally liable, if liable at all.
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11                          NINTH AFFIRMATIVE DEFENSE

                                                                                                                                                 12          Any hazard alleged is trivial.

                                                                                                                                                 13                          TENTH AFFIRMATIVE DEFENSE

                                                                                                                                                 14          Any hazard defect was open and obvious.

                                                                                                                                                                           ELEVENTH AFFIRMATIVE DEFENSE
                                                                                                                                                 15
                                                                                                                                                             Plaintiffs do not have a ripe cause of action.
                                                                                                                                                 16
                                                                                                                                                                          THIRTEENTH AFFIRMATIVE DEFENSE
                                                                                                                                                 17
                                                                                                                                                             If any hazard or danger existed to Plaintiff for which
                                                                                                                                                 18
                                                                                                                                                      Defendant would be responsible, Plaintiff knew of the danger or
                                                                                                                                                 19
                                                                                                                                                      hazard and her own unreasonable conduct was the cause of any
                                                                                                                                                 20
                                                                                                                                                      injury, be it due to a hazardous, ultra-hazardous activity or
                                                                                                                                                 21
                                                                                                                                                      condition or otherwise.
                                                                                                                                                 22
                                                                                                                                                      ///
                                                                                                                                                 23
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               5
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 23 of 36




                                                                                                                                                  1                           FOURTEENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  2         All    of   the    risks    and    dangers     involved    in   the   factual

                                                                                                                                                  3   situation    described      in    the    Complaint    were    open,   obvious     and

                                                                                                                                                  4   known to Plaintiff, and by reason thereof, Plaintiff assumed

                                                                                                                                                  5   such risks and dangers incident thereto.

                                                                                                                                                  6                           FIFTEENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  7         Plaintiff’s        action   is     barred    and/or     diminished    by    the

                                                                                                                                                  8   doctrines of consent, waiver, laches, estoppel and/or unclean

                                                                                                                                                      hands.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10                           SIXTEENTH AFFIRMATIVE DEFENSE
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11         Plaintiff’s own unreasonable conduct constitutes the sole

                                                                                                                                                 12   or majority of the cause for his alleged injuries.

                                                                                                                                                 13                           SEVENTEENTH AFFIRMATIVE DEFENSE

                                                                                                                                                 14         The occurrences referred to in the Complaint, and all

                                                                                                                                                      damages, if any, resulting there from, were caused by the acts
                                                                                                                                                 15
                                                                                                                                                      or omissions of co-defendants, unnamed defendants, non-parties
                                                                                                                                                 16
                                                                                                                                                      or   third   parties      over    whom   this     answering     Defendant   had    no
                                                                                                                                                 17
                                                                                                                                                      control.
                                                                                                                                                 18
                                                                                                                                                                              EIGHTEENTH AFFIRMATIVE DEFENSE
                                                                                                                                                 19
                                                                                                                                                            These Answering Defendants, not being fully advised as to
                                                                                                                                                 20
                                                                                                                                                      all facts and circumstances surrounding the incident complained
                                                                                                                                                 21
                                                                                                                                                      of, hereby assert and reserve unto themselves the defenses of
                                                                                                                                                 22
                                                                                                                                                      accord and satisfaction, arbitration and award, discharged and
                                                                                                                                                 23
                                                                                                                                                      bankruptcy, duress, failure of consideration, fraud, illegality,
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                 6
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 24 of 36




                                                                                                                                                  1   injury    by    fellow    servant,        laches,       license,           permit,    consent,

                                                                                                                                                  2   payment,    release       res    judicata,          statute      of    frauds,       and    other

                                                                                                                                                  3   contract       defenses     including       but       not    limited        to     failure     of

                                                                                                                                                  4   contract       formation,       absence     of      privity,      Plaintiff’s          lack    of

                                                                                                                                                  5   standing, absence, lack or failure of consideration, illusory

                                                                                                                                                  6   promises,       absence     of     mutual       assent,       mutual        mistake        and/or

                                                                                                                                                  7   unilateral mistake wherein Plaintiff was aware of the mistake,

                                                                                                                                                  8   misrepresentation           and/or          fraud,          failure           to      perform,

                                                                                                                                                      unconscionability,           improper           delegation            of    duties         and/or
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   assignment       of   rights,      nonoccurrence            of    condition        precedent,
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   excuse,        and     discharge          by         performance,            impossibility,

                                                                                                                                                 12   impracticability,                frustration,               illegality,              recision,

                                                                                                                                                 13   modification,         novation,         release,        cancellation,              substituted

                                                                                                                                                 14   contract, account stated, lapse, operation of law including but

                                                                                                                                                      not limited to running of the statute of limitations, and/or
                                                                                                                                                 15
                                                                                                                                                      occurrence of condition subsequent, consent of the Plaintiffs,
                                                                                                                                                 16
                                                                                                                                                      that   Plaintiffs      have       granted       Defendant’s           an    easement       either
                                                                                                                                                 17
                                                                                                                                                      expressly or implied in fact, that the conditions complained of
                                                                                                                                                 18
                                                                                                                                                      were so open and obvious that Plaintiffs or their predecessors
                                                                                                                                                 19
                                                                                                                                                      in   interest     consented       to    them,       that    any       damages      claimed     by
                                                                                                                                                 20
                                                                                                                                                      Plaintiffs are the fault of underlying contractors, construction
                                                                                                                                                 21
                                                                                                                                                      companies, developers or laborers over whom Defendants had no
                                                                                                                                                 22
                                                                                                                                                      control    or     authority       and     any       other    matter        constituting        an
                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                      7
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 25 of 36




                                                                                                                                                  1   avoidance or affirmative defense which the further investigation

                                                                                                                                                  2   of this matter may prove applicable herein.

                                                                                                                                                  3                      NINETEENTH AFFIRMATIVE DEFENSE

                                                                                                                                                  4         Any alleged hazardous condition was unknown to Defendant

                                                                                                                                                  5   and if it existed, had existed for such a short period of time

                                                                                                                                                  6   that Defendant cannot be held responsible for it.

                                                                                                                                                  7                      TWENTIETH AFFIRMATIVE DEFENSE

                                                                                                                                                  8         Pursuant to NRCP Rule 11, as amended, all possible

                                                                                                                                                      affirmative defenses may not have been alleged herein, insofar
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   as sufficient facts were not available after reasonable inquiry
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   upon the filing of Defendants’ Answer and, therefore, Defendants

                                                                                                                                                 12   reserve the right to amend their Answer to allege additional

                                                                                                                                                 13   affirmative defenses or withdraw certain affirmative defenses if

                                                                                                                                                 14   subsequent investigation warrants.

                                                                                                                                                            WHEREFORE, Defendant prays for the following:
                                                                                                                                                 15
                                                                                                                                                            1.   That Plaintiff take nothing and Judgment be entered in
                                                                                                                                                 16
                                                                                                                                                      favor of Defendant Walgreens.
                                                                                                                                                 17
                                                                                                                                                            2.   For attorney's fees and costs of suit herein incurred;
                                                                                                                                                 18
                                                                                                                                                      and
                                                                                                                                                 19   ///
                                                                                                                                                 20   ///

                                                                                                                                                 21   ///

                                                                                                                                                 22   ///

                                                                                                                                                      ///
                                                                                                                                                 23
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                          8
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 26 of 36




                                                                                                                                                  1       3.    For such other and further relief as the court may

                                                                                                                                                  2   deem just and proper.

                                                                                                                                                          Dated this 9TH day of October, 2020.
                                                                                                                                                  3
                                                                                                                                                                                        RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                  4
                                                                                                                                                                                        /s/ James F. Holtz
                                                                                                                                                  5                                     _________________________
                                                                                                                                                                                        GEORGE M. RANALLI, ESQ.
                                                                                                                                                  6                                     Nevada Bar No. 5748
                                                                                                                                                                                        JASON ANDREW FOWLER, ESQ.
                                                                                                                                                  7                                     Nevada Bar No. 8071
                                                                                                                                                                                        JAMES F. HOLTZ, ESQ.
                                                                                                                                                  8                                     Nevada Bar No. 8119
                                                                                                                                                                                        Attorneys for Defendant,
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778




                                                                                                                                                                                        WALGREEN CO.
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11

                                                                                                                                                 12

                                                                                                                                                 13

                                                                                                                                                 14

                                                                                                                                                 15

                                                                                                                                                 16

                                                                                                                                                 17

                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                          9
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 27 of 36




                                                                                                                                                  1                             CERTIFICATE OF SERVICE

                                                                                                                                                  2         Pursuant to Nevada Rules of Civil Procedure 5(b), I hereby

                                                                                                                                                  3   certify that I am an employee of RANALLI ZANIEL FOWLER & MORAN,

                                                                                                                                                  4   LLC, and that on the __9th            day of October, 2020, I caused the

                                                                                                                                                  5   foregoing   DEFENDANT’S         ANSWER    TO       PLAINTIFF’S        COMPLAINT   to   be

                                                                                                                                                  6   served as follows:

                                                                                                                                                  7   [ ] by placing a true and correct copy of the same to be

                                                                                                                                                  8         deposited    for     mailing       in        the    US   Mail     at    Henderson,

                                                                                                                                                            Nevada, enclosed in a sealed envelope upon which first
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10         class postage was fully prepaid; and/or
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11   [ ]   pursuant    to     EDCR    7.26,        by     sending     it     via   facsimile

                                                                                                                                                 12         (w/out attachments); and/or

                                                                                                                                                 13   [ ]   by hand delivery to the parties listed below; and/or

                                                                                                                                                 14   [X]   pursuant    to   N.E.F.C.R.        Rule       9    and   Administrative      Order

                                                                                                                                                            14-2, by sending it via electronic service:
                                                                                                                                                 15
                                                                                                                                                                                 Joshua L. Benson, Esq.
                                                                                                                                                 16
                                                                                                                                                                                     BENSON ALLRED
                                                                                                                                                                                 6250 N. Durango Drive
                                                                                                                                                 17
                                                                                                                                                                                Las Vegas, Nevada 89149
                                                                                                                                                                                 Attorney for Plaintiff
                                                                                                                                                 18                              VIA ELECTRONIC SERVICE
                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21                                   /s/   Donna Hicks
                                                                                                                                                 22           ________________________________________________
                                                                                                                                                                               An Employee of
                                                                                                                                                 23                  RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                10
Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 28 of 36




                EXHIBIT F
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 29 of 36
                                                                                                                                                                                                               Electronically Filed
                                                                                                                                                                                                               10/9/2020 9:37 PM
                                                                                                                                                                                                               Steven D. Grierson
                                                                                                                                                                                                               CLERK OF THE COURT

                                                                                                                                                  1   DMJT
                                                                                                                                                      GEORGE M. RANALLI, ESQ.
                                                                                                                                                  2   Nevada Bar No. 5748
                                                                                                                                                      JASON ANDREW FOWLER, ESQ.
                                                                                                                                                  3   Nevada Bar No. 8071
                                                                                                                                                      JAMES F. HOLTZ, ESQ.
                                                                                                                                                  4   Nevada Bar No. 8119
                                                                                                                                                      RANALLI ZANIEL FOWLER & MORAN, LLC
                                                                                                                                                  5   2400 W. Horizon Ridge Parkway
                                                                                                                                                      Henderson, Nevada 89052
                                                                                                                                                  6   ranalliservice@ranalllilawyers.com
                                                                                                                                                      Attorneys for Defendant,
                                                                                                                                                  7   WALGREEN CO.

                                                                                                                                                  8                               DISTRICT COURT

                                                                                                                                                                              CLARK COUNTY, NEVADA
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   ANNMARIE SICOLI, individually;     )
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                                                         )
                                                                                                                                                 11                  Plaintiff,          ) CASE NO.:           A-20-821298-C
                                                                                                                                                                                         ) DEPT. NO.:          XXV
                                                                                                                                                 12   vs.                                )
                                                                                                                                                                                         )
                                                                                                                                                 13   WALGREEN CO. an Illinois           )
                                                                                                                                                      Corporation d/b/a WALGREENS, DOES )
                                                                                                                                                      I-X; and ROE CORPORATIONS I-X,     )
                                                                                                                                                 14
                                                                                                                                                      inclusive,                         )
                                                                                                                                                                                         )
                                                                                                                                                 15
                                                                                                                                                                     Defendants.         )
                                                                                                                                                      ___________________________________)
                                                                                                                                                 16
                                                                                                                                                                             DEMAND FOR JURY TRIAL
                                                                                                                                                 17
                                                                                                                                                            Defendant, WALGREEN, CO. by and through its attorneys of
                                                                                                                                                 18
                                                                                                                                                      record, GEORGE M. RANALLI, ESQ., JAMES HOLTZ, ESQ. and JASON
                                                                                                                                                 19
                                                                                                                                                      ANDREW FOWLER, ESQ., with the law offices of RANALLI ZANIEL
                                                                                                                                                 20
                                                                                                                                                      FOWLER & MORAN, LLC, hereby demands a jury
                                                                                                                                                 21
                                                                                                                                                      ///
                                                                                                                                                 22
                                                                                                                                                      ///
                                                                                                                                                 23
                                                                                                                                                      ///
                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                               1


                                                                                                                                                                               Case Number: A-20-821298-C
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 30 of 36




                                                                                                                                                  1   trial of all of the issues in the above-entitled matter.

                                                                                                                                                  2       DATED this    9th   day of October, 2020.

                                                                                                                                                  3                                     RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                  4                                     /s/ James F. Holtz
                                                                                                                                                                                        _________________________
                                                                                                                                                  5                                     GEORGE M. RANALLI, ESQ.
                                                                                                                                                                                        Nevada Bar No. 5748
                                                                                                                                                  6                                     JASON ANDREW FOWLER, ESQ.
                                                                                                                                                                                        Nevada Bar No. 8071
                                                                                                                                                  7                                     JAMES F. HOLTZ, ESQ.
                                                                                                                                                                                        Nevada Bar No. 8119
                                                                                                                                                  8                                     Attorneys for Defendant,
                                                                                                                                                                                        WALGREEN CO.
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11

                                                                                                                                                 12

                                                                                                                                                 13

                                                                                                                                                 14

                                                                                                                                                 15

                                                                                                                                                 16

                                                                                                                                                 17

                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20

                                                                                                                                                 21

                                                                                                                                                 22

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                          2
                                                                                                                                                       Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 31 of 36




                                                                                                                                                  1                             CERTIFICATE OF SERVICE

                                                                                                                                                  2         Pursuant to Nevada Rules of Civil Procedure 5(b), I hereby

                                                                                                                                                  3   certify that I am an employee of RANALLI ZANIEL FOWLER & MORAN,

                                                                                                                                                  4   LLC, and that on the __9th            day of October, 2020, I caused the

                                                                                                                                                  5   foregoing DEMAND FOR JURY TRIAL to be served as follows:

                                                                                                                                                  6   [ ] by placing a true and correct copy of the same to be

                                                                                                                                                  7         deposited    for     mailing       in        the    US   Mail   at    Henderson,

                                                                                                                                                  8         Nevada, enclosed in a sealed envelope upon which first

                                                                                                                                                            class postage was fully prepaid; and/or
RANALLI ZANIEL FOWLER & MORAN, LLC




                                                                                                                                                  9
                                                                                                 TELEPHONE: (702) 477-7774 FAX: (702) 477-7778
                                     2400 WEST HORIZON RIDGE PARKWAY




                                                                                                                                                 10   [ ]   pursuant    to     EDCR    7.26,        by     sending     it   via   facsimile
                                                                       HENDERSON, NEVADA 89052




                                                                                                                                                 11         (w/out attachments); and/or

                                                                                                                                                 12   [ ]   by hand delivery to the parties listed below; and/or

                                                                                                                                                 13   [X]   pursuant    to   N.E.F.C.R.      Rule         9    and   Administrative    Order

                                                                                                                                                 14         14-2, by sending it via electronic service:

                                                                                                                                                                                 Joshua L. Benson, Esq.
                                                                                                                                                 15
                                                                                                                                                                                     BENSON ALLRED
                                                                                                                                                                                 6250 N. Durango Drive
                                                                                                                                                 16
                                                                                                                                                                                Las Vegas, Nevada 89149
                                                                                                                                                                                 Attorney for Plaintiff
                                                                                                                                                 17                              VIA ELECTRONIC SERVICE
                                                                                                                                                 18

                                                                                                                                                 19

                                                                                                                                                 20                                   /s/   Donna Hicks
                                                                                                                                                 21           ________________________________________________
                                                                                                                                                                               An Employee of
                                                                                                                                                 22                  RANALLI ZANIEL FOWLER & MORAN, LLC

                                                                                                                                                 23

                                                                                                                                                 24

                                                                                                                                                 25
                                                                                                                                                                                                3
Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 32 of 36




                EXHIBIT G
           Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 33 of 36
                                                                                        Electronically Filed
                                                                                        10/22/2020 4:39 PM
                                                                                        Steven D. Grierson
                                                                                        CLERK OF THE COURT
     ABREA
1    Joshua L. Benson, Esq.
     Nevada Bar No. 10514
2    BENSON ALLRED
     6250 N. Durango Dr.
3    Las Vegas, Nevada 89149
     Telephone: (702) 820-0000
4    Facsimile: (702) 820-1111
     E-mail:josh@bensonallred.com
5    Attorneys for Plaintiff
6                                                DISTRICT COURT
7                                          CLARK COUNTY, NEVADA
8
      ANNMARIE SICOLI, individually;                                CASE NO.: A-20-821298-C
9                                                                   DEPT. NO.: 25
                      Plaintiff,
10
      v.
11
      WALGREEN CO. an Illinois Corporation d/b/a
12    WALGREENS, DOES I - X; and ROE
      CORPORATIONS I - X, inclusive,
13
                      Defendants.
14

15                         PETITION FOR EXEMPTION FROM ARBITRATION

16           COMES NOW, ANNMARIE SICOLI, INDIVIDUALLY; by and through her attorneys

17   of record, JOSHUA L. BENSON, ESQ., of BENSON ALLRED INJURY LAW, and hereby requests

18   the above entitled matter be exempted from arbitration pursuant to Nevada Arbitration Rule 3 and 5,

19   as this case:

20           1.       presents a significant issue of public policy;

21           2. XX involves an amount in issue in excess of $50,000, exclusive of interest and costs;

22           3.       presents unusual circumstances which constitute good cause for removal from the

23            program.

24           This is an action for personal injuries resulting from an incident that occurred on March 30, 2019,

25   in Clark County, Nevada. On that date, Plaintiff was a patron and of Defendant Walgreen Co., when

26   she slipped and fell on a liquid substance on the ground, causing Plaintiff serious injuries.

27   ///

28   ///



                                                            1
                                            Case Number: A-20-821298-C
           Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 34 of 36




1           As a result of this incident, Plaintiff suffered injuries that have been diagnosed by his medical

2    providers as follows:

3               Radiculopathy;

4               Left hip pain.

5           After failing conservative treatment, Plaintiff underwent the following procedures performed by

6    Dr. Peter Su, M.D., of Southern Nevada Pain Center:

7
                DATES OF SERVICE                                   PROCEDURE
                                              Bilateral L5 Selective Transforaminal Lumbar Epidural
8                    August 2, 2019
                                              Steroid Injection
9                                             Bilateral L5 Selective Transforaminal Lumbar Epidural
                     October 25, 2019
                                              Steroid Injection
10
            To date, Plaintiff has incurred the following medical expenses as a result of the subject incident:
11

12
                1.   Henderson Hospital                                                     $8,131.00
                2.   Shadow Emergency Physicians                                              $922.00
13              3.   Desert Radiologists                                                      $158.16
                4.   ATI Physical Therapy                                                     $354.22
14
                5.   Steinberg Diagnostic Medical Imaging                                     $700.00
15              6.   Healthcare Partners Medical Group                                        $795.00
                7.   Southern Nevada Pain Center                                            $4,420.00
16
                8.   Single Day Surgery Center                                              $8,000.00
17              9.   Nevada Orthopedic & Spine Center                                         $675.00
                                      TOTAL DAMAGES                                        $24,155.38
18

19          As is evidenced by the injuries diagnosed by Plaintiff’s healthcare providers, together with

20   the significant medical expenses incurred by Plaintiff and the future cost of treatment, Plaintiff’s case

21   has a probable jury award value in excess of $50,000. Accordingly, and pursuant to N.A.R. 3, this

22   matter is appropriately exempted from the Court Annexed Arbitration Program. Further, this request

23   for exemption has been timely filed pursuant to the requirements set forth in N.A.R. 5.

24
     ///

25
     ///

26
     ///

27
     ///

28
     ///




                                                         2
          Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 35 of 36




1           Based upon the foregoing, I hereby certify pursuant to N.R.C.P. 11 this case to be within the

2    exemption marked above, and I am aware of the sanctions which may be imposed against any attorney

3    or party who without good cause or justification attempts to remove a case from the arbitration

4    program.

5
                                                 BENSON ALLRED INJURY LAW
6

7
                                                 /s/ Joshua Benson
8                                                Joshua L. Benson, Esq.
                                                 Nevada Bar No. 10514
9                                                6250 North Durango Drive
                                                 Las Vegas, Nevada 89149
10                                               Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                       3
          Case 2:20-cv-02020-JAD-VCF Document 1 Filed 11/02/20 Page 36 of 36



                                       CERTIFICATE OF SERVICE
1
            Pursuant to N.R.C.P. 5(a), E.D.C.R. 7.26(a) and N.E.F.C.R. 9, I hereby certify that I am an
2
     employee of BENSON ALLRED INJURY LAW, and on the 22nd day of October, 2020 the foregoing
3
     PETITION FOR EXEMPTION FROM ARBITRATION was served by electronic means via the
4
     Eighth Judicial Court’s Odyssey E-File and Serve system to all parties registered.
5

6

7

8

9
                                                          /s/ Teresa Regalado
10                                                    An Employee of BENSON ALLRED INURY LAW

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                       4
